Matter of Townsend v Superintendent of Livingston Corr. Facility (2019 NY Slip Op 00510)





Matter of Townsend v Superintendent of Livingston Corr. Facility


2019 NY Slip Op 00510


Decided on January 24, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 24, 2019

526567

[*1]In the Matter of RAY TOWNSEND, Petitioner,
vSUPERINTENDENT OF LIVINGSTON CORRECTIONAL FACILITY et al., Respondents.

Calendar Date: January 4, 2019

Before: Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ.


Ray Townsend, Sonyea, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Determination confirmed. No opinion.
Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.